Name: Commission Regulation (EC) No 1913/94 of 28 July 1994 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 94 Official Journal of the European Communities No L 194/49 COMMISSION REGULATION (EC) No 1913/94 of 28 July 1994 temporarily suspending the advance fixing of export refunds for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2) ; Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is characte ­ rized by uncertainty ; whereas the current refunds appli ­ cable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of refunds on products falling within CN codes 0406 20 and 0406 30 is hereby suspended for the period 29 July to 16 August 1994. Article 2 This Regulation shall enter into force on 29 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 30, 3 . 3 . 1994, p. 1 . (3) OJ No L 155, 3 . 7. 1968 , p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6 .